DETAILED ACTION
This office action follows a reply filed on May 20, 2022.  Claims 48, 53, 66 and 67 have been amended.  Claims  48-67 are currently pending and under examination.
All previous rejections are withdrawn, as applicants now require using vortex to mix the second liquid and the thermoplastic polymer, which was not previously claimed.  However, upon further consideration, a new grounds of rejection are proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 48-51, 53, 54, 56, 57, 60 and 63-67 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2010/0267902) in view of Brazelton (US 4,688,945) and Song (US 2012/0009426).
Cai teaches a process for producing a treated or modified polymer, comprising the steps of the following (p. 1, [0007]-[0011]):
	(I) providing a mixture comprising a liquid, an additive and a polymer, wherein the additive is dispersed in the liquid by (i) mixing an additive with a liquid, (ii) dispersing the additive in the liquid, and (iii) providing a mixture comprising the product of step (ii) and a polymer, where the polymer can be in a liquid (p. 1, [0012]);
	(II) heating the mixture obtained in step (I) to soften the surface of the polymer so that the additive attaches to the polymer.
	Cai teaches that the polymer may be added to the mixture obtained in step (ii) neat or it may be suspended in a liquid (preferably the same liquid used in step (i)) before it is added to the mixture obtained in step (ii), where the liquid includes water; however, does not teach the method used to prepare the suspension.
	Brazelton teaches that dry polymers do not readily mix with water because polymers are hygroscopic and its suspensions in water are thixotropic, teaching that most existing systems for mixing dry polymer and water rely on a wetting/dispersing step wherein the dry polymer is initially contacted by and mixed with the water, which is generally accomplished by some type of vortex device to impart a high energy into the dry material and to get the individual particles thereof separated and dispersed as quickly as possible to prevent them from agglomerating into clumps, which, once formed, are difficult to eliminate (col. 1, ll. 32-48).
	Therefore, preparing the polymer suspension of Cai by introducing the polymer into a vortex of water is prima facie obvious, as Cai teaches that this is a method generally used in the art to wet a polymer and prepare a suspension thereof, and Cai does not limit the specific method used to prepare the suspension of the polymer in the liquid.
	Cai in view of Brazelton is prima facie obvious over instant claims 48 and 60.
	As to claims 49 and 50, Cai teaches that the filler can be added based on their function (p. 1, [0020]), and Cai teaches the filler to include flakes (p. 1, [0018]), which are known as having a two dimensional structure.
	As to claim 51, Cai teaches that the weight ratio of polymer to additive is more preferably 90:10 to 99:1 (p. 4, [0069]), suggesting a range of 1-10 wt%, which falls within the range of 0.01-10 wt%.
As to claims 52 and 55, Cai teaches the polymer as having a particle size of 60 micron to about 1 cm (10,000 micron) (p. 3, [0060]), and the additive as having a particle size which is 10-15% of the mean diameter of the polymer particles (p. 2, [0029]), suggesting a preferred range of about 6-1500 micron, the ranges of which overlap with the claimed ranges 0.3-600 micrometers for the polymer and less than 100 micron for the additive, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 53 and 54, Cai teaches the liquids to include organic solvents and aqueous solvents, preferably water (p. 2, [0030]-[0035]).
	As to claim 56, Cai teaches using ultrasonic dispersion to disperse the additive in the liquid (p. 2, [0040]-[0041]).
	As to claim 57, Cai teaches that the polymer may be suspended in a liquid (preferably the same liquid as used in step (i)) before it is added to the mixture obtained in step (ii) (p. 4, [0065]).
As to claims 58 and 59, Cai requires heating the polymer such that the surface is softened and teaches that the polymer can be present in a liquid before adding to the additive dispersion, also mentioning that the slow or rapid heating of the polymer is not critical (p. 4, [0066]); therefore, preheating the polymer in a liquid prior to mixing with the additive dispersion is prima facie obvious.  Cai requires the temperature in step (II) as within 10ºC of the melting point of the polymer and suggests the temperature in step (II) as 70-200ºC, or from 100-150ºC; therefore, choosing to soften the polymer prior to addition to the additive dispersion is prima facie obvious and suggests a temperature of 100-150ºC, which is well above 50ºC.
As to claim 61, Cai teaches the temperature for heating in step (II) as 100-150ºC (p. 4, [0077]), which overlaps with the claimed range of 100-125ºC, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claim 62, Cai teaches that the heating step is carried out within 2-8ºC below the melting point of the polymer (p. 4, [0075]) and teaches that the mixing and heating in step (II) can be carried out at higher pressures (p. 5, [0080]); however, does not teach prevention of boiling, as claimed.
Song teaches producing a polymer that is loaded with clay, prepared by dispersing clay in a liquid, contacting the polymer with the dispersion at an elevated temperature at which the surface of the polymer particles is modified to enhance adhesion of the clay to the surface of the polymer particles (p. 1, [0003]), teaching the polymer as a thermoplastic polymer (p. 1, [0012]) and teaching that if the requisite temperature for heating is above the normal boiling point, of the liquid, particularly that within about 2-8ºC of the melting point of the polymer, then this heating step should be performed at elevated pressure to prevent the liquid from boiling (p. 2, [00017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have carried out the heating step at an elevated pressure to prevent boiling of the liquid, such that this would allow the high temperature necessary to soften the polymer for attachment of the additive, without boiling out the solvent and allowing the additive and polymer to stay evenly dispersed.
As to claim 63, Cai discloses the polymer to include polyethylene, polypropylene, polyvinyl chloride, polyethylene terephthalate, etc. (p. 3, [0055]).
	As to claim 64, Cai teaches the additives to include inorganic particulates such as carbon black, graphite, TiO2, MgO, glass fibers, clays, carbon nanotubes, etc. (p. 1, [0018]).
As to claims 65 and 67, Cai teaches that the additive must not react in a deleterious manner with the polymer (p. 1, [0015] and [0021]), which meets the limitation of the additive being chemically inert to the polymer.  Cai also suggests heating to soften the polymer, teaching that it is not critical whether the polymer is heated slowly or rapidly.  Heating the polymer suspension prior to addition to the mixture of dispersed additive is prima facie obvious, as Cai does not particularly limit the method in which the polymer is softened, just that it is softened when in the presence of the additive.  Cai teaches that the heating can occur at any temperature between 70-200ºC, which overlaps with the claimed range of 80-90ºC, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claim 66, choosing a combination of graphene and water is prima facie obvious based on the teaches of Cai, described above.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new grounds of rejection specifically address applicants’ arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766